1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    CHRIS LANGER,                            Case No.: 18CV934-LAB (AGS)
12                                Plaintiff,
                                               ORDER GRANTING IN PART
13    v.                                       MOTION TO DISMISS; AND
14    BADGER CO., LLC, et al.,
                                               ORDER DISMISSING AMENDED
15                            Defendants.      COMPLAINT
16
17         Plaintiff Chris Langer brings claims under the Americans with Disabilities Act
18   (ADA) and California’s Unruh Civil Rights Act. His claims arise from conditions in
19   the parking lot outside Dave’s Tavern, and conditions he later learned about inside
20   the tavern, which he alleges denied him full and equal access to the tavern, and
21   continue to deter him from returning there.
22         Defendants moved to dismiss the original complaint, and the Court granted
23   that motion in part. (Docket no. 9.) Langer then filed his amended complaint (the
24   “FAC”), and Defendants again moved to dismiss. The Court’s previous order
25   constitutes law of the case. Defendants ask the Court to take judicial notice of
26   matters of public record, including pleadings and orders in certain other ADA
27   cases. The Court GRANTS these unopposed requests. See Lee v. City of Los
28   Angeles, 250 F.3d 668, 688–89 (9th Cir. 2001).

                                               1
                                                                         18CV934-LAB (AGS)
1    Legal Standards
2          A Rule 12(b)(6) motion tests the sufficiency of a complaint. Navarro v. Block,
3    250 F.3d 729, 732 (9th Cir. 2001). While a plaintiff need not give “detailed factual
4    allegations,” a plaintiff must plead sufficient facts that, if true, “raise a right to relief
5    above the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 545
6    (2007). “To survive a motion to dismiss, a complaint must contain sufficient factual
7    matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”
8    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 547). A
9    claim is facially plausible when the factual allegations permit “the court to draw the
10   reasonable inference that the defendant is liable for the misconduct alleged.” Id.
11   The Court need not accept legal conclusions couched as factual allegations. See
12   Twombly, 550 U.S. at 555.
13         Injunctive relief is the sole remedy available to private plaintiffs under the
14   Title III of the ADA. Antoninetti v. Chipotle Mexican Grill, Inc., 643 F.3d 1165, 1174
15   (9th Cir. 2010). If the Court lacks jurisdiction to award injunctive relief, it cannot
16   exercise supplemental jurisdiction over Langer’s state law claims. See Herman
17   Family Revocable Trust v. Teddy Bear, 254 F.3d 802, 806 (9th Cir. 2001). The
18   Court is obligated to confirm its own jurisdiction, sua sponte if necessary, and to
19   dismiss the complaint if jurisdiction is lacking. See Chapman v. Pier 1 Imports
20   (U.S.) Inc., 631 F.3d 939, 954 (9th Cir.2011) (en banc). This means, among other
21   things, that the Court must satisfy itself that all elements of Article III standing are
22   met before allowing the case to proceed. See Lujan v. Defenders of Wildlife, 504
23   U.S. 555, 560–61 (1992) (discussing injury-in-fact, causation, and redressibility
24   elements of standing).
25   Previously-Identified Defects
26         The premises in question is identified as “Dave’s Tavern,” located at 2263
27   Garnet Avenue in the Pacific Beach neighborhood of San Diego. Defendant
28   Badger Co. allegedly owns the premises, which Defendant Dave Gligora allegedly

                                                  2
                                                                                18CV934-LAB (AGS)
1    leases. The original complaint did not allege facts plausibly suggesting Badger was
2    responsible for conditions inside the tavern, or that Gligora was responsible for
3    conditions in the parking lot. The FAC fails to correct this defect, merely alleging
4    that both parties were engaged in an unspecified joint venture and common
5    enterprise. (FAC,¶ 6.) Generalized and conclusory allegations of agency or joint
6    venture unsupported by any facts are insufficient. See Williams v. Yamaha Motor
7    Co. Ltd., 851 F.3d 1015, 1025 n.5 (9th Cir. 2017) (citing Iqbal, 556 U.S. at 678)
8    (rejecting as insufficient plaintiff’s conclusory allegations that defendants were
9    each other’s agents and were responsible for each other’s acts).
10         The original complaint identified technical violations in the parking lot, without
11   explaining how they affected Langer or denied him access to the tavern. Among
12   other things, the Court cited its holding in Strong v. Johnson, 2017 WL 3537746,
13   at *2 (S.D. Cal., Aug. 17, 2017). The plaintiff in that case had alleged irregularities
14   in the parking lot, but it appeared they were located in places he was unlikely to
15   encounter them or be affected by them, such as underneath his parked vehicle or
16   between his vehicle’s front bumper and the curb. In other cases, plaintiffs have
17   brought claims based on violations so slight that either they are within permitted
18   tolerances, or remedying the violations would have no effect on the plaintiffs’
19   access. See Langer v. Garcia, 2019 WL 1581407, slip op. at *4 (C.D. Cal., Mar. 8,
20   2019).
21         To establish Article III standing to seek injunctive relief, a plaintiff must show
22   that it is “likely, as opposed to merely speculative, that the injury will be redressed
23   by a favorable decision.” Friends of the Earth, Inc. v. Laidlaw Envtl. Serv. (TOC),
24   Inc., 528 U.S. 167, 180–81 (2000). Defendants’ motion correctly points out that the
25   FAC again fails to allege facts showing that irregularities in the parking lot are likely
26   to affect him. Rather, he alleges that he believed slopes in the parking stall and its
27   access aisle were “not level with each other,” and had “significant slopes and
28   swells,” including a “a drainage swale that ran right through the reserved parking

                                                 3
                                                                             18CV934-LAB (AGS)
1    stall and its stall.” (FAC, ¶ 15.) It is not clear what “not level” and “significant” mean
2    to him; where, relative to his parked vehicle, the drainage swale was; and how it
3    affected him. He conclusorily alleges that the space and access aisle were
4    inaccessible and non-compliant. And he alleges that an investigator later told him
5    that in places (which he does not identify) the parking space has a slopes of up to
6    15%. (Id., ¶ 17.) Like the original complaint, the FAC points to technical ADA
7    violations, but fails to allege facts showing that they were actual barriers for him.
8          While insisting on specific factual allegations might seem unnecessary,
9    binding precedent makes clear that a plaintiff must plead facts necessary to
10   standing; courts cannot guess at them. Chapman, 631 F.3d at 955 and n.9; Ivey
11   v. Board of Regents of the Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982). See
12   also Steel Co. v. Citizens for a Better Envt., 523 U.S. 83, 96 (1998) (rejecting
13   contention that federal courts can consider the merits of a claim before it is clear
14   the plaintiff’s injuries are redressible). These pleading defects are easily remedied,
15   assuming Langer actually does have standing. He is a frequent ADA plaintiff, and
16   is familiar with what he must plead to establish standing.
17         Because Langer has not pleaded facts — as opposed to labels or
18   conclusions — to show he has standing, the motion to dismiss (Docket no. 12) is
19   GRANTED IN PART. The FAC is DISMISSED WITHOUT PREJUDICE. Until
20   Langer establishes Article III standing, the Court will not reach the merits.
21         Langer is a frequent ADA Plaintiff, having filed over 400 cases in this District
22   alone, and over 900 in the Central District. While frequent litigation is not prohibited
23   or even disfavored, at some point the number of allegedly non-compliant defendant
24   businesses being sued raises the question of whether a plaintiff is likely to return
25   to them. Defendants have challenged his representation that he intends to and is
26   likely to return to Dave’s Bar. If he is not, he either has no standing to seek
27   injunctive relief or his claim for injunctive relief has become moot. In either case,
28   the Court would have no jurisdiction to grant it.

                                                 4
                                                                              18CV934-LAB (AGS)
1          Before proceeding further, Langer must confirm that he is willing and able to
2    return to Dave’s Tavern, and that injunctive relief is still necessary to allow him to
3    do so. If conditions in the tavern or the parking lot have changed such that
4    injunctive relief is either no longer needed or is no longer available, or if Langer no
5    longer intends to return to the tavern, he should dismiss his ADA claims.
6          If Langer believes he can successfully amend, he must file an ex parte
7    motion for leave to do so, which complies with Civil Local Rule 15.1. He may do
8    so within 14 calendar days of the date this order is issued. His application must
9    be supported by a declaration showing that he still wants and needs injunctive
10   relief. At a minimum, either Langer or someone on his behalf should confirm that
11   Dave’s Tavern is still in operation and is still being operated by Gligora.
12         If Langer needs more time to comply with this order, he should seek it by
13   either joint motion or ex parte motion, showing good cause for the extension.
14
15         IT IS SO ORDERED.
16   Dated: February 14, 2020
17
18                                            Hon. Larry Alan Burns
                                              Chief United States District Judge
19
20
21
22
23
24
25
26
27
28

                                                5
                                                                           18CV934-LAB (AGS)
